Citation Nr: 0519145	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis of the hands and shoulders, currently evaluated as 
10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for rheumatoid arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 until 
September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

This matter was previously before the Board in November 2004.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The veteran's rheumatoid arthritis of the hands and 
shoulders is manifested by subjective complaints of pain and 
stiffness; objectively, there is no evidence of any 
exacerbations as an active process nor has limitation of 
motion to a compensable degree been demonstrated.

2.  The veteran's rheumatoid arthritis of the cervical spine 
is manifested by subjective complaints of radiating pain and 
stiffness; objectively, there is no evidence of any more than 
slight limitation of motion, with forward flexion limited to 
no less than 35 degrees and combined range of motion of 275 
degrees.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 for rheumatoid arthritis of the hands and shoulders 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5002, 5201, 5206, 5207, 5215, 5228, 5229 
(2004).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 for rheumatoid arthritis of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5002, 5290 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in November 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a transcript of the veteran's 
January 2004 hearing before the undersigned is of record.  
Finally, the veteran has submitted statements in support of 
his claim.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, an appeal from the initial assignment of a 
disability rating, such as the veteran's cervical spine 
claim, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I. IR- rheumatoid arthritis of the hands and shoulders

Factual background

In a September 2000 VA outpatient treatment report, the 
veteran complained of minimal use of the right arm.  He also 
had pain from the left wrist to the left hand.  A subsequent 
October 2000 VA clinical record showed complaints of hand 
numbness.  

The veteran was examined by VA in November 2000.  At that 
time, the veteran reported a "popping" from both shoulders 
with vigorous motion.  He denied any pain, weakness, loss of 
motion, subluxation, episodes of dislocation, or radicular 
pain involving either shoulder.  

Regarding his hands, the veteran complained of episodes of 
numbness involving the middle and ring fingers of both hands.  
This occurred principally in the morning, and then 
episodically throughout the day.  Such episodes could last 
for a few hours or could spontaneously resolve.  The veteran 
also reported a weakened grip in both hands.  He denied any 
loss of motion in the fingers, hands, wrists, elbows or 
shoulders.  He also denied skin changes or ulcer formation.  
He noticed episodes of swelling involving the proximal 
interphalangeal joints of both hands.  He could not state how 
long such episodes lasted or what caused them.  He also 
reported fevers, but denied chills or sweats.  He denied any 
flare-ups of his shoulder and hand symptoms.  The veteran 
further indicated that his bilateral hand symptoms precluded 
him from undertaking home building projects.  

Objectively, the veteran gesticulated with both arms and 
hands in a normal fashion.  He made no complaint when 
removing his t-shirt.  He also easily used the fingers of 
both hands in a facile fashion as he undid the small clasp on 
his necklace.  

Physical examination also revealed full and painless range of 
motion of the shoulders, elbows, wrists and small joints of 
the hands and fingers.  The upper arms measured 11.25 inches 
in girth at the mid-biceps and the forearms measured 11 
inches in girth at the widest diameter bilaterally.  Deep 
tendon reflexes, the triceps and brachioradialis were normal.  
Grip strength was 40 in the right hand and 38 in the left, 
using the Jamar dynamometer.  No complaints of hand pain were 
raised.  

Regarding the shoulders, there was no wasting of the deltoid 
muscles.  The veteran had abduction and forward flexion of 
both shoulders from 0 to 108 degrees.  He had internal and 
external rotation from 0 to 90 degrees bilaterally, without 
pain.  There was no palpable click, instability or tenderness 
to deep palpation about the shoulders or acromioclavicular 
joints.  

Examination of both wrists, hands and fingers reveal a normal 
appearance.  There was no tenderness to deep palpation about 
the wrists, hands and fingers.  Both wrists had dorsiflexion 
from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, 
radial deviation from 0 to 20 degrees and ulnar deviation 
from 0 to 45 degrees without pain.  Tinel's sign was negative 
and there was no tenderness over the carpal tunnels.  
Phalen's test was also negative.  

Examination of the hands and fingers revealed a normal 
appearance and skin web pattern.  The veteran easily made 
tight fists with both hands.  He brought the tips of his 
fingers to the distal palmar crease and the tips of his thumb 
to the little finger metacarpophalangeal joints without 
difficulty.  Sensation of the hands and fingers was normal, 
including the middle and ring fingers.  All flexor and 
extensor tendons to the tendons were intact.  There was no 
swelling of any of the small joints of the fingers, including 
the proximal interphalangeal joints.   There was no wasting 
of the small muscles in the hands.

X-rays of the right shoulder taken in conjunction with the 
November 2000 VA examination show an impression of mild to 
moderate osteoarthritis involving the right acromioclavicular 
joint.  X-rays of both hands were normal.

A March 2001 treatment record from Pahrump Medical Center 
showed complaints of right hand tingling.

VA outpatient treatment reports dated in 2001 reflect care 
for rheumatoid arthritis, which the veteran reported was 
worsening.  A June 2001 report indicated a grip strength of 
105 on the right and of 100 on the left.  The assessment was 
intermittent right upper extremity radicular symptoms.  He 
was able to manage all activities of daily living with only 
slight complaints.  

In an October 2001 report, the veteran identified the 4th and 
5th digits of his left hand, and his entire right hand, as 
the primary pain sites.  The veteran described his pain as 
continuous and pulsing in the right arm, with tingling in the 
fingers of his right hand.  The intensity of pain was noted 
to be 4 out of 10.  He was instructed to avoid heavy lifting 
and straining.  

Additional VA clinical reports dated in October 2001 showed 
5/5 grip strength in the upper extremities, with no thenar 
atrophy.  Sensation was intact and reflexes were ++ in all 
extremities.  Tinel's sign, Phalen's sign, and reverse 
Phalen's sign were all negative.  

In a November 2001 record, the veteran reported pain 
traveling from his neck down his right arm.  He rated this 
pain as a 6 out of 10.  

VA x-rays in November 2001 show minimal degenerative change 
of the wrists.  The bones and the overlying soft tissues were 
within normal limits bilaterally.

A December 2001 VA report indicated a pain rating of 5 out of 
10.  The pain traveled down the veteran's right arm.  He also 
had numbness of the right hand and fingers.  

A January 2002 neurological consultation note indicated that 
nerve conduction studies were performed as to the right 
median and ulnar nerves.  The results showed a normal ulnar 
nerve.  There was mild decreased amplitude of the right 
median motor nerve.  There were also delayed sensory nerve 
conductions in the right median nerve, with decreased 
amplitude.  There was a slight delay and decreased amplitude 
in the right ulnar sensory study and delayed latency in the 
right palmar median nerve.  

VA outpatient treatment reports dated in 2002 continue to 
reflect complaints of pain and numbness of the arms and 
hands.  Such records reveal pain assessments of 4 out of 10 
(February 2002), 6 out of 10 (May 2002) and 7 out of 10 
(August 2002).  A May 2002 report indicated that the veteran 
was taking ibuprofen and gabapentin for pain relief.  In 
August, the veteran discontinued Ibuprofen and instead was 
instructed to take diclofenac twice daily.  

An October 2003 VA outpatient treatment report indicates 
further complaints of tingling in the right arm.

The veteran was most recently examined by VA in January 2004.  
He complained of pain in both hands.  He also reported a 
flare-up on the joints, especially upon awakening.  Such 
flare-ups occurred every day and ranged in intensity from 
mild-to-moderate to severe.  Such episodes lasted for about 
an hour.  Sleeping and immobility seemed to cause the flare-
ups, while hot water application relieved the pain.  The 
veteran estimated that he experienced about a 30 percent 
decrease in range of motion as a result of pain associated 
with his flare-ups.  

Objectively, there was minimal fibrosity on the metacarpal 
phalangeal joints and the proximal interphalangeal joints 
bilaterally.  He had full range of motion of both hands.  
Thumb flexion was from 0 to 85 degrees with extension of 0 
degrees.  The metacarpophalangeal joints measured a flexion 
of 0 to 85 degrees and extension of 0 degrees.  The 
metacarpophalangeal joints of the individual digits had 0 to 
85 degrees of flexion.  The proximal interphalangeal joints 
had flexion from 0 to 90 degrees.  The distal interphalangeal 
joints had flexion from 0 to 70 degrees.  

The veteran was able to make a fist and had +5 grip strength 
in both hands.  He was capable of flexing each hand and 
passing the proximal crease of the palms.  Strength from 
pushing, pulling and twisting was +5.  The dexterity for 
twisting, probing, handwriting and touching was excellent.  
The veteran expressed no pain during such maneuvers.  There 
was no other flexion deformity that would interfere with the 
function of the other fingers.  

While the veteran had full range of motion, the examiner 
estimated a decrease of 10 to 20 percent due to pain.  Such 
would occur with carrying of objects weighing over 20 pounds.  
The veteran would also have fatigue and weakness due to his 
rheumatoid arthritis.  It was noted that he was right-hand 
dominant.  

X-rays taken in January 2004 showed minimal degenerative 
changes involving the interphalangeal joints and the first 
metacarpal joint.  Such changes were most pronounced at the 
distal interphalangeal joint of the fifth digit.  

Regarding the shoulders, the veteran complained of bilateral 
stiffness with pain on and off for several years.  His pain 
was greater in the right shoulder than the left.  At rest, 
right shoulder pain was 5 out of 10 in intensity.  With 
flare-up it rose to 10 out of 10.  For the left shoulder, 
pain was rated as 3 out of 10, and 8 out of 10 during flare-
up.  The flare-ups were said to occur daily, lasting for 
about one hour.  They were brought on by overhead lifting, 
prolonged driving and overuse.  The veteran also reported 
locking of the shoulders, greater on the right.  The veteran 
further complained of stiffness and weakness.  He denied any 
swelling, heat, redness, instability, giving way, 
fatigability or lack of endurance.  He also denied episodes 
of dislocation or recurrent subluxation.  He treated his 
shoulder pain with rest, hot pads and Diclofenac as needed.   
He was fully capable of performing the activities of daily 
living, and could drive.  He ate, combed his hair and shook 
with his right hand.  

Objectively, the shoulder joints were not painful on motion.  
The veteran had forward flexion of the shoulders from 0 to 
170 degrees.  He had bilateral shoulder abduction to 170 
degrees.  Bilateral external rotation was from 0 to 60 
degrees and bilateral internal rotation was from 0 to 70 
degrees.  Bilateral wrist dorsiflexion was from 0 to 55 
degrees.  Bilateral ulnar flexion was from 0 to 65 degrees.  
Bilateral radial deviation was from 0 to 18 degrees.  
Bilateral ulnar deviation was from 0 to 35 degrees.  The 
examiner estimated a 5 to 10 percent decrease of motion of 
the right shoulder due to flare-up.  A 5 percent decrease was 
estimated as to the left shoulder.  Such decrease in motion 
would be characterized by weakness and fatigue.  Pain was 
identified as the veteran's most prominent symptom.  

At a personal hearing before the undersigned in January 2004, 
the veteran explained that his hands were very stiff in the 
mornings.  (Transcript "T" at 3.)  He had to massage his 
hands to limber them up.  He also spoke of shoulder 
limitation with upward movement of his arms.  He explained 
that when he held his arm above his head for any length of 
time, he almost had to help it back down.  The veteran also 
testified as to shooting pains from his shoulders down into 
his arms.  (T. at 5.)  He stated that his arms would feel 
numb as though he had taken Novacaine.  He also experienced 
numbness in his fingers.  Additionally, the veteran reported 
that even the slightest amount of work around the house 
creates shoulder pain.  (T. at 7.)  

Analysis

The veteran's rheumatoid arthritis is rated under Diagnostic 
Code 5002.  Under this Code section, rheumatoid arthritis, as 
an active process, warrants a 20 percent evaluation for one 
or two exacerbations a year in a well-established diagnosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).  A 40 percent 
evaluation is warranted for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  Id.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  In a note, the Rating 
Schedule provides that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  Instead, the higher evaluation is to 
be assigned.

The evidence of record does not support the next-higher 20 
percent evaluation for rheumatoid arthritis of the hands and 
shoulders.  Indeed, the medical records do not demonstrate 
one or two exacerbations of rheumatoid arthritis per year as 
an active process.  Moreover, an increase is not warranted 
under a limitation of motion Code section.  For example, the 
evidence does not show limitation of the arm motion at 
shoulder level (as required for a compensable rating under 
Diagnostic Code 5201), forearm flexion limited to 100 degrees 
(as required for a compensable rating under Diagnostic Code 
5206), forearm extension limited to  45 degrees (as required 
for a compensable rating under Diagnostic Code 5207), 
limitation of wrist dorsiflexion to less than 15 degrees (as 
required for a compensable rating under Diagnostic Code 
5215), or limitation of thumb or individual finger motion (as 
required for a compensable ratings under Diagnostic Codes 
5228 and 5229).  To the contrary, the veteran had full range 
of motion of the shoulders, elbows, wrists and small joints 
of the hands and fingers.  Similarly, subsequent VA 
examination in January 2004 indicated full range of motion of 
both hands.  

In assessing the limitation of motion of the hands and 
shoulders, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and pain on motion.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this vein, it is noted that the veteran consistently reported 
pain in the bilateral hands and shoulders.  He stated that 
his symptoms prevented him from undertaking home building 
projects.  The veteran also reported daily flare-ups of pain, 
ranging in intensity from mild-to-moderate to severe and 
lasting about an hour.  VA clinical records reveal that the 
veteran was taking medications such as ibuprofen gabapentin 
and diclofenac for pain relief.  Additionally, with respect 
to his shoulders, the veteran reported locking, greater on 
the right.  He also complained of stiffness and weakness.  
The VA examiner in January 2004 estimated a decrease in range 
of motion of the hands by about 10 to 20 percent due to pain.  
A 5 percent decrease was estimated as to the left shoulder 
and a 5 to 10 percent decrease was estimated as to the right 
shoulder.  Pain was said to be the most significant symptom  

Despite the above, the Board finds that the veteran's 
disability picture is accurately reflected in his presently 
assigned 10 percent evaluation for rheumatoid arthritis of 
the upper extremities.  In so finding, the Board notes that 
upon VA examination in November 2000, the veteran 
gesticulated with both arms and hands in a normal fashion.  
He made no complaint when removing his t-shirt.  He also 
easily used the fingers of both hands in a facile fashion as 
he undid the small clasp on his necklace.  Physical 
examination at that time revealed no pain with range of 
motion.  Additionally, a June 2001 VA treatment report showed 
that the veteran was able to manage all activities of daily 
living with only slight complaints.  Moreover, a VA 
outpatient treatment report dated in October 2001 revealed 
5/5 grip strength in both hands.  Furthermore, upon VA 
examination in January 2004, the veteran was able to make a 
fist and again had +5 grip strength in both hands.  He was 
capable of flexing each hand and passing the proximal crease 
of the palms.  Strength from pushing, pulling and twisting 
was +5.  The dexterity for twisting, probing, handwriting and 
touching was excellent.  He expressed no pain during such 
maneuvers.  The examiner could detect no other flexion 
deformity that would interfere with the function of the other 
fingers.  Finally, the January 2004 VA examination report 
continued to reflect that the veteran was able to driver and 
was fully capable of performing the activities of daily 
living.

Regarding the shoulders, upon VA examination in November 2000 
and January 2004, the veteran denied any pain, weakness, loss 
of motion, subluxation, episodes of dislocation, or radicular 
pain involving either shoulder.  Objectively, there was no 
palpable click, instability or tenderness to deep palpation 
about the shoulders or acromioclavicular joints.  

Based on the foregoing, then, significant additional 
functional limitation in the present case has not been shown 
such as to warrant an increased rating under any applicable 
range of motion Diagnostic Codes.  Moreover, even if the 
evidence were favorably construed so as to allow a 
compensable evaluation for limitation of right shoulder 
motion ( the joint identified by the VA examiner as being 
most affected during flare-up) under DeLuca principles, such 
would not result in a higher evaluation than the 10 percent 
currently assigned on the basis of x-ray evidence of 
arthritis of two or more major joint groups.  (The two 
ratings could not be combined, because the current 10 percent 
evaluation based on x-ray evidence of arthritis of two or 
more major joint groups is only applicable because limitation 
of motion of the specific joints is noncompensable.  In other 
words, if the veteran's right shoulder evaluation was 
increased to 10 percent per DeLuca, such rating would replace 
the current 10 percent rating, leaving the veteran no better 
off under the rating schedule than he is at present.)  

The Board has also considered whether a separate evaluation 
is warranted for the neurological symptoms associated with 
the veteran's rheumatoid arthritis.  Indeed, the veteran's 
complaints include numbness and tingling in addition to 
mechanical pain.  The Court has found that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998). 

Further regarding the neurologic complaints, it is noted that 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2004) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.



Here, a January 2002 neurological consultation indicated mild 
decreased amplitude of the right median motor nerve.  There 
was also delayed sensory nerve conductions in the right 
median nerve, with decreased amplitude.  There was a slight 
delay and decreased amplitude in the right ulnar sensory 
study and delayed latency in the right palmar median nerve.  

Although the January 2002 study shows latent neurological 
deficit, objective sensory and reflex problems have not been 
demonstrated upon physical examination of the veteran.  
Indeed, upon VA examination in November 2000, deep tendon 
reflexes, the triceps and brachioradialis were normal.  
Additionally, Tinel's sign and Phalen's test were negative.  
Moreover, VA clinical reports dated in October 2001 contained 
findings of intact sensation and ++ reflexes in all 
extremities.  Tinel's sign, Phalen's sign, and reverse 
Phalen's sign were all negative at that time.  Finally, 
January 2004 VA examination of the cervical spine noted a 
normal sensory examination.  Some muscle atrophy of the left 
bicep was demonstrated, but this had no impact on strength or 
motor skill.  

Based on the above, it is not found that the veteran has 
neurologic symptoms distinct from that of his rheumatoid 
arthritis.  As such, a separate evaluation for a neurological 
disability is not appropriate here.  

In conclusion, the 10 percent evaluation currently assigned 
under Diagnostic Code 5002 for the veteran's rheumatoid 
arthritis represents the highest possible rating based on the 
evidence of record.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



II.  IR- rheumatoid arthritis of the cervical spine

Factual background

The veteran was examined by VA in February 1976.  At that 
time, he had no complaints of arthritis of the cervical 
spine.  Objectively, there was full range of motion of the 
cervical spine.  

The veteran was again examined by VA in November 2000.  He 
complained of posterior neck pain consisting of episodes of 
midline, lower neck pain.  Such episodes occurred about two 
or three times per day, lasting for two minutes and then 
spontaneously relenting.  He denied loss of neck motion, 
headaches or radicular pain.  The veteran reported that he 
took as many as three Advil or aspirin tablets per day to 
control his neck pain.  He denied any flare-ups of neck pain.  

Objectively, examination of the neck revealed a normal 
appearance.  He had forward flexion of the cervical spine to 
45 degrees, and right and left lateral rotation to 80 degrees 
without any pains when he is distracted.  When focused on the 
motion, he forward flexed to 20 degrees, extended to 30 
degrees, and rotated right and left to 45 degrees, stopping 
suddenly and complaining bitterly of posterior neck pain.  
There was no muscle spasm.  He complained of pain with light 
palpation about the neck.  

X-rays taken in conjunction with the November 2000 VA 
examination revealed a 50 percent narrowing at the C5-6 level 
and a 25 percent narrowing at the C6-7 intervertebral disc 
space, with small anterior osteophyte formation from the 
vertebral at those levels.  The impression was mild to 
moderate osteoarthritic changes.  

A November 2000 MRI of the cervical spine showed an 
impression of spondylitic disc narrowing with small bar 
formations at C5-6 and C6-7. 

A March 2001 treatment record from Pahrump Medical Center 
showed complaints of right hand tingling.

An April 2001 MRI report from Desert Radiologists revealed an 
impression of mild degenerative endplate and disc changes of 
the cervical spine.

VA outpatient treatment reports dated in 2001 reflect care 
for rheumatoid arthritis, which the veteran reported was 
worsening.  

A June 2001 VA outpatient treatment report indicated slight 
to moderate limitation of motion of the cervical spine.  He 
was instructed as to range of motion exercises.  It was also 
noted that the veteran was wearing a cervical spine collar.  

In a November 2001 report, the veteran rated his pain as a 6 
out of 10.  The pain traveled from the neck down his right 
arm.

A January 2002 private x-ray report contained an impression 
of cervical hyperlordosis, degenerative disc disease at C5-6 
and cervical spondylosis at C5-6.

VA outpatient treatment reports dated in 2002 continue to 
reflect neck complaints.  Such records reveal pain 
assessments of 4 out of 10 (February 2002), 6 out of 10 (May 
2002) and 7 out of 10 (August 2002).  

VA X-rays taken in October 2003 revealed lower cervical 
compression fractures, most of which were likely old.  There 
was also moderately severe disc disease and osteoarthritis.  

The veteran was most recently examined by VA in January 2004.  
The veteran reported neck pain of 2-3/10 at rest.  With 
flare-up his pain was rated as 5/10.  Flare-ups were caused 
by laying flat for a prolonged period of time.  Stretching 
was an alleviating factor.  The veteran estimated an 
additional 10 to 30 percent loss of range of neck motion due 
to flare-up.  

The veteran complained of neck stiffness on waking.  He 
further complained of weakness.  The location and 
distribution of the neck pain was in the inferior cervical # 
7 vertebrae.  Such pain lasted less than 24 hours and was 
described as more dull than sharp.  Such pain was mild-to-
moderate to severe in intensity.  

The veteran also complained of numbness on his mid forearms 
and in his fingers from the thumb to the index and the middle 
finger, as well as the medial side of the ring finger in both 
hands.  

Regarding functional limitations, the veteran could walk 1 to 
2 miles every day and stand for 45 minutes.  The veteran was 
fully mobile and capable of performing all activities of 
daily living.  

Upon physical examination, inspection of the spine was within 
normal limits.  The right biceps was 34 cm in circumference 
while the left was 31.  Posture and gait were intact, 
position of the head was straight and curvature of the spine 
was normal.  The veteran's head was symmetrical in appearance 
and he had symmetry and rhythm of spinal motion.  

The veteran's range of motion of the cervical spine was as 
follows: forward flexion from 0 to 35 degrees; extension from 
0 to 40 degrees; left lateral flexion from 0 to 40 degrees; 
right lateral flexion from 0 to 35 degrees; left lateral 
rotation from 0 to 60 degrees; right lateral rotation from 0 
to 65 degrees.  There was no pain on motion.  There was also 
no objective evidence of spasms, weakness or tenderness.  
There were no postural abnormalities or fixed deformities.  
The musculature of the cervical spine was normal.  There was 
no unfavorable ankylosis.  During a flare-up, there would be 
an additional 5 to 10 percent decrease in range of motion due 
to pain, fatigue and weakness.  The most prominent symptom 
was pain.  

Neurologically, no sensory deficits were found.  On motor 
examination, there was some atrophy of the left biceps.  The 
tone was good and strength was intact to about +5.  Deep 
tendon and cutaneous reflexes were within normal limits.  
Lasegue's sign was negative for pain.  

Following the objective examination and a review of x-ray 
evidence, the VA examiner commented that the veteran's 
cervical spine findings were more consistent with traumatic 
arthritis rather than rheumatoid arthritis.  Such was 
consistent with the veteran's history of falling in a ditch 
while serving in Vietnam. 

In January 2004, the veteran provided testimony as to his 
cervical spine disability at a hearing before the 
undersigned.  He stated that he used hot pads and cold 
compresses to alleviate his neck pain.  (T. at 5.)  He also 
needed a special pill to help him sleep, since his neck pain 
would otherwise keep him awake.  (T. at 6.)  He also attested 
as to loss of motion and muscle spasms of the cervical spine.  

Analysis

The veteran's rheumatoid arthritis is rated under Diagnostic 
Code 5002.  Under this Code section, rheumatoid arthritis, as 
an active process, warrants a 20 percent evaluation for one 
or two exacerbations a year in a well-established diagnosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).  A 40 percent 
evaluation is warranted for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  Id.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  In a note, the Rating 
Schedule provides that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  Instead, the higher evaluation is to 
be assigned.

The evidence of record does not support the next-higher 20 
percent evaluation for rheumatoid arthritis of the cervical 
spine for any part of the claims period.  Indeed, the medical 
records do not demonstrate one or two exacerbations of 
rheumatoid arthritis per year as an active process.  
Moreover, an increase is not warranted under a limitation of 
motion Code section.  In this regard, it is noted that there 
was a change in the law with respect to disabilities of the 
spine, effective September 26, 2003.  Prior to that date, 
Diagnostic Code 5290 afforded a 10 percent rating for slight 
limitation of the cervical spine.  A 20 percent rating 
applied for moderate limitation and a 30 percent rating 
applied for severe limitation.  

As of September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
rating for forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral fracture with 
loss of 50 percent or more of height.  A 20 percent rating is 
warranted where the evidence shows forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation applies where 
the evidence demonstrates forward flexion of the cervical 
spine of 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent rating requires evidence 
of unfavorable ankylosis of the entire cervical spine.  

Here, range of motion findings for the cervical spine are 
consistent with slight limitation under Diagnostic Code 5290, 
as it existed prior to September 26, 2003.  Such findings are 
also consistent with the 10 percent rating under the newly 
drafted General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003.  Indeed, at no time 
has the veteran's cervical forward flexion been worse than 35 
degrees.  Additionally, combined range of motion for the 
cervical spine was 275 in January 2004 and has never been 
shown to be worse than this.  (Earlier examination in 
November 2004 did not include lateral flexion findings, but 
forward flexion, left rotation and right rotation were all 
greater at that time when the veteran was not focused on his 
discomfort.  This suggests that his combined range of motion 
would have been even higher at that time, had lateral flexion 
been recorded.)

The objective evidence of record also fails to demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  
To the contrary, upon VA examination in November 2000, the 
cervical spine had a normal appearance.  Moreover, upon VA 
examination in January 2004, posture and gait were intact, 
position of the head was straight and curvature of the spine 
was normal.  The veteran's head was symmetrical in appearance 
and he had symmetry and rhythm of spinal motion.  

Based on the foregoing then, the veteran is not entitled to 
an increased evaluation for his rheumatoid arthritis of the 
cervical spine for any portion of the claims period.  
Moreover, in reaching this conclusion, the Board has 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and pain on motion.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this vein, it is noted that since his 
November 2000 VA examination, the veteran consistently 
reported neck pain, stiffness and weakness, with radicular 
symptoms traveling into his right arm.  Such subjective 
reports of pain will be further detailed below. 

At the time of his November 2000 VA examination, the veteran 
reported that he took as many as three Advil or aspirin 
tablets per day to control his neck pain.   At that time, he 
complained of pain with bilateral rotation of the neck and 
also reported pain with light palpation about the neck.  A 
June 2001 VA outpatient treatment report indicated that the 
veteran was wearing a cervical spine collar.  In a November 
2001 report, the veteran rated his cervical spine pain as a 6 
out of 10.   That pain rating was again reported in May 2002, 
followed by a report of pain at an intensity of 7 out of 10 
in August 2002.  Upon VA examination in January 2004, the 
veteran described flare-ups precipitated by laying flat for a 
prolonged period of time.  

Despite the facts detailed above, the Board finds that, over 
the entirety of the appeals period, the veteran's disability 
picture is accurately reflected in his presently assigned 10 
percent evaluation for rheumatoid arthritis of the cervical 
spine.  Indeed, upon VA examination in November 2000, the 
veteran denied loss of neck motion, headaches or radicular 
pain.  He also denied any flare-ups of neck pain, though a 
November 2001 treatment report shows radicular complaints as 
to the right arm.  Finally, on VA examination in January 
2004, the veteran reported that he could walk 1 to 2 miles 
every day and stand for 45 minutes.  He was noted to be fully 
mobile and capable of performing all activities of daily 
living.  Objectively, his posture and gait were intact.  
Thus, DeLuca considerations do not justify an increased 
rating based on the facts of record.  

It is observed that the VA examiner in January 2004 expressed 
his opinion that the veteran's cervical spine disability was 
more consistent with traumatic arthritis than rheumatoid 
arthritis.  As such, the Board has also considered whether a 
rating under Diagnostic Code 5010 provides a higher 
evaluation.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002), degenerative arthritis is rated based on 
limitation of motion of the affected joint. 

As previously discussed, a higher rating is not warranted on 
the basis of limitation of motion.  Therefore, even if the 
veteran's cervical spine disability is classified as 
traumatic arthritis as opposed to rheumatoid arthritis, an 
increased rating is not for application.  

The Board has also considered whether a separate evaluation 
is warranted for the neurological symptoms associated with 
the veteran's rheumatoid arthritis of the cervical spine.  
Indeed, the veteran's complaints include numbness and 
tingling in addition to mechanical pain.  The Court has found 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998). 

Further regarding the neurologic complaints, it is noted that 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2004) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Here, a January 2002 neurological consultation indicated mild 
decreased amplitude of the right median motor nerve.  There 
were also delayed sensory nerve conductions in the right 
median nerve, with decreased amplitude.  There was a slight 
delay and decreased amplitude in the right ulnar sensory 
study and delayed latency in the right palmar median nerve.  

Although the January 2002 study shows latent neurological 
deficit, objective sensory and reflex problems have not been 
demonstrated upon physical examination of the veteran.  
Indeed, upon VA examination in November 2000, deep tendon 
reflexes, the triceps and brachioradialis were normal.  
Additionally, Tinel's sign and Phalen's test were negative.  
Moreover, VA clinical reports dated in October 2001 contained 
findings of intact sensation and ++ reflexes in all 
extremities.  Tinel's sign, Phalen's sign, and reverse 
Phalen's sign were all negative at that time.  Finally, 
January 2004 VA examination of the cervical spine noted a 
normal sensory examination.  Some muscle atrophy of the left 
bicep was demonstrated, but this had no impact on strength or 
motor skill.  

Based on the above, it is not found that the veteran has 
neurologic symptoms distinct from that of his rheumatoid 
arthritis.  As such, a separate evaluation for a neurological 
disability is not appropriate here.  

In conclusion, the 10 percent evaluation currently assigned 
under Diagnostic Code 5002 for the veteran's rheumatoid 
arthritis of the cervical spine represents the highest 
possible rating based on the evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Entitlement to an increased rating for rheumatoid arthritis 
of the hands and shoulders, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for 
rheumatoid arthritis of the cervical spine is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


